— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that he was denied effective assistance of counsel as a result of counsel’s failure to bring a suppression motion. The warrant to search defendant’s person and an apartment rented by him was issued based upon information from a confidential informant who had been reliable in the past and who had learned the information from observing and talking to defendant. Any motion to suppress the fruits of the search on the ground that the search warrant application was defective would have been futile. The circumstances of this case, viewed in totality, reveal that counsel provided defendant with meaningful representation (see, People v Baldi, 54 NY2d 137).
We have examined defendant’s other contentions and find them to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Criminal Possession Marihuana, 2nd Degree.) Present — Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.